DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Upon further consideration the finality of the office action of 02/25/2022 is hereby withdrawn and replaced by the following office action. Any inconvenience to the Applicant(s) is regretted.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US 20180299878 A1) in view of Barker et al. (US 11016468 B1).
	Regarding claims 1, 8 and 15, Cella discloses an apparatus (Fig. 1), computer program instructions and method for practicing the apparatus (Abstract), said apparatus comprising: a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations (para. 1807), the operations comprising: receiving one or more industrial automation process variables associated with at least one industrial asset employed in an industrial automation process (para. 0355, 0564); feeding the one or more industrial automation process variables into a machine learning model to improve automated optimization of control of a system or process based on an operating model for the system or process (para. 0211, 0933), wherein said machine learning model has the capability of performing tasks at least comprising: classifying the process variables associated with the at least one industrial asset, identifying a pattern (such as relating to a threat, a failure mode, a success mode, or the like), predicting a failure and optimizing maintenance (para. 0211, 0321, 0336); generating a future maintenance event prediction (para. 0316: “… provide reminders of, or perform some, preventive measures such as …, and the like; see also para. 0617) for the at least one industrial asset by utilizing said machine learning model based on analyses of the one or more industrial automation process variables (para. 0230, 0316-0319, 0336-0337).
	Cella does not mention explicitly: wherein the future maintenance event prediction indicates a likelihood of a maintenance event associated with the at least one industrial asset occurring within a specified upcoming time period; applying the future maintenance event prediction for the at least one industrial asset to one or more other industrial assets of a same type as the at least one industrial asset; and providing the future maintenance event prediction for the at least one industrial asset to an industrial controller that controls the at least one industrial asset, wherein the industrial controller is configured to determine when to implement a preventative action based on the future maintenance event prediction and the likelihood of the maintenance event associated with the at least one industrial asset occurring within the specified upcoming time period.
	Barker discloses techniques to facilitate predictive maintenance for industrial assets (Abstract; col. 3, lines 47-52), comprising: receiving one or more industrial automation process variables associated with at least one industrial asset (e.g., Fig. 1, machine 10) employed in an industrial automation process (col. 6, lines 46-67); feeding the one or more industrial automation process variables into a machine learning model to improve automated optimization of control of a system or process (col. 6, lines 51-57), wherein said machine learning model has the capability of performing tasks at least comprising: identifying a pattern and predicting a failure and optimizing maintenance (col. 8, lines 17-24); generating a future maintenance event prediction for the at least one industrial asset by utilizing said machine learning model based on analyses of the one or more industrial automation process variables (col. 8, lines 17-24, 30-38; col. 10, lines 32-42), wherein the future maintenance event prediction indicates a likelihood of a maintenance event associated with the at least one industrial asset occurring within a specified upcoming time period (col. 10, line 63 – col. 11, line 2); applying the future maintenance event prediction for the at least one industrial asset to one or more other industrial assets of a same type as the at least one industrial asset (col. 14, lines 20-26, 46-54); and providing the future maintenance event prediction for the at least one industrial asset to an industrial controller that controls the at least one industrial asset, wherein the industrial controller is configured to determine when to implement a preventative action based on the future maintenance event prediction and the likelihood of the maintenance event associated with the at least one industrial asset occurring within the specified upcoming time period (col. 14, lines 20-54).
Since Cella and Barker are in the same field of endeavor and Barker teaches the desirability for optimizing maintenance scheduling to minimize disruption of an industrial operation (Barker, col. 2, lines 18-26), it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barker’s teachings of assessing the likelihood of a maintenance event, optimizing maintenance scheduling for multiple industrial assets of a same type, etc. into the apparatus/method of Cella to arrive the claimed invention. Doing so would allow, for example, to create a prioritize listing for the industrial operation based on the predicted time-to-fail machine listing and uses the prioritize listing and scheduling information to determine the optimum time for performing maintenance on one or more machines in the industrial operation (Barker, col. 3, lines 47-52; col. 18, lines 6-23).
	Regarding claims 2, 9 and 16, Cella discloses: one or more physical models associated with the at least one industrial asset are continually adjusted over time to account for changes in performance (para. 0319: by inherency, the machine learning process as taught reads on the claimed adjustment; para. 0321: “This may include optimization of input selection and configuration based on learning feedback from the learning feedback system …”; also see para. 0624, 1041).  
	Regarding claims 3, 10 and 17, Cella discloses: wherein the industrial controller is configured to process the future maintenance event prediction to determine whether or not to schedule a maintenance event for the at least one industrial asset based on the future maintenance event prediction (para. 0006: “determining a predictive confidence …; determining a predictive delay time …; also see para. 0323, 0607, 0851, 0871, 1005, 1183-1186, 1705, 1395).  
	Regarding claims 4, 11 and 18, Cella discloses: wherein the operations further comprises providing updated process variables to the machine learning model that indicate a change in performance associated with the at least one industrial asset, and wherein the machine learning model is configured to automatically adjust the machine learning model to compensate for the change in performance (para. 0206: “ … such as by machine learning 84, including by training a machine based on initial models created by humans that are augmented by providing feedback (such as based on measures of success) when operating the methods and systems disclosed herein”; also see para. 0211, 0354, 0731, 0900).
	Regarding claims 5, 12 and 19, Cella discloses: wherein the future maintenance event prediction comprises a confidence level associated with the future maintenance event prediction (para. 1065, 1069, 1182).  
Regarding claims 6, 13 and 20, Cella discloses: wherein the future maintenance event prediction is based on a decline in performance of the at least one industrial asset that causes process stability to drop below a threshold tolerance level (para. 0593, 1198).
Regarding claims 7 and 14, Cella discloses: wherein the industrial controller is configured to update at least one preventative set point associated with the at least one industrial asset responsive to a maintenance event occurring for the at least one industrial asset (para. 0006-0008 teach using the status parameter to adjust a separate subsystem’s process parameter (set point), including values for temperature, operating speed, utilization value of one of the plurality of process components, or a process flow).  

Response to Arguments
5.	Applicant's arguments received 05/20/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-4 as set forth above in this Office action.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862   

/TOAN M LE/Primary Examiner, Art Unit 2864